Title: From John Adams to C. W. F. Dumas, 19 March 1781
From: Adams, John
To: Dumas, Charles William Frederic



Dear Sir
Leyden 19. March 1781

The inclosed Extracts, are of So much Importance, that I send them to you, for your opinion whether it is prudent to communicate them to the Russian Minister, or not.
The Intelligence is such that I can make no official Communication. If you think it will do any good, and no harm or at least more good than harm, you may communicate it in Confidence to Friends.
Mr. Dana’s Commission, which perhaps is to treat with any or all the northern Powers, is to come by Coll. Palfrey and Duplicates by young Coll. Laurens, as I conjecture.
I have read the Manifesto with Pleasure, because it is a reasonable and a manly Performance. It would have been better perhaps without the last Clause, which will be taken both by Freinds and Ennemies as a Sigh for Peace with England, but much may be Said in Excuse of it. I wish too they had left out their Disapprobation of Amsterdam. It was not necessary, and it never did their high mightinesses any honour, at least I venture to think so.

Adieu.
John Adams

